THE STATE OF TEXAS

VS.
                            •              CR46606

                                                                                  •
                                                          JN THE 238TH DISTRICT COURT!="

                                                          MIDLAND COUNTY, TEXAS
                                                                                                               I
                                                                                                                   LcD
                                                                                                                         .
                                                                                                                             ,,
                                                                                                   28!7 JUN 28
TOMAS SALINAS BAEZA                                                                              ilo FILED IN Pt! I: S8

                                                                                                             ,
                                                                                                    SS 8Uoff         "
                                                        ~JQLA'110
                                                         11th COURTcJ/J.JfiC;
                                                                      OF APPEALS
                                                            EASTLAND, TEXAS
                                                                                Clef("
                                                        ~=~                r. r      "
      TRIAL COURT'S.CERTIFICATION O.F DEFENDANT'S RIGHT OJ8~~~~
                                                           7/6/17 4:43:26 PM
                                                                                                  SHERRY WILLIAMSON
         1, Judge ot the tnal Court, cert1ty this cnmmal case:                                         Clerk      ·

  /      is not a plea-bargain case, and the defendant has the right of appeal;

        is a plea-bargain case, but matter were raised by written motion filed and ruled on
         before trial and not withdrawn or waived, and the defendant has the right of
         appeal;

         is a plea-bargain case, but the trial court has given permission to appeal, and the
         defendant has the right of appeal;

         is a plea-bargain case, and the defendant has NO right of appeal;

         the defendant has waived the right of appeal.

         Signed the    ~h of June , 2017 .



I have received a copy of this certification. I have also been infonned of 1ny rights concerning any appeal
of thi.3 criminal case, including any right to file a pro se petition for discretionary review pursuant to rule 68
of the Texas Rule of Appellate Procedure. I have be~11 admonished that my attorney 1nust mail a copy of
lhe court of appeals' judgment and opinion to my last known address and that I have only 30 days in which
to file a pro se petition for discrelionary review in the Court of Criminal Appeals Tex. R. App. P. 68.2. I
acknO\V]ecige that, ir I wish to appeal this case <lnd if I arn entitled to do so, it is 1ny duty to infonn my
appellate attorney, by written con1n1un1cation, of any change in the address at \Vhich Iain currently living
or any change in 1ny curn.:nt prison unit. r undtrst'1nd tllat, bt:cause ofapµcllal~ d1;:adlines, if l fail to tiinely
infonn tny appellate attorney of any change in my address, I may lose this opportunity to file a pro se
petition for d1scretlona1y revie\V.


~~laidw                                                    DEFENDANT'S COUNSEL

Mailing address:                                           Mailing address:
 _jri/J:o 1!Jr~ ~
v;Jie2:,~5;1601
Telephone ( )_ _ _ __                                     Tcleplione (
Fax ( )_ _ _ _ _ _ __                                     Fax ( )_ _ _ _ _ __

*"A defendant in a criminal case has the right of appeal under these rules. The trial court shull enter a
certification of ~he defendant's right to appeal in every case in \Vhich it enters a judgn1ent of guilt or other
apµeulab\e order. In a plea bargain case - that is, a case in which a defendant's plea was guilty or nolo
contcndere and the punishrnent did not exceed the punishment recon1mended by the prosecutor and agreed
to by the defendant - a defendant may appeal only: (A) those 1natters that were raised by \Nritten n1otion
tiled and ruled on before trial, or (B) after getting the trial court's pern1ission to appeal." l'EXAS RULE
OF APPELLATE PROCEDURE 25.2(a)(2)